Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts – mathematical calculation and mental processes – concepts performed in the human mind. 
Regarding claim 1, with the exception of the recitation of the limitation ‘an analysis system that includes one or more computing entities’, the claims recite mental processes and mathematical calculations. The limitations ‘determining a system aspect of a system for asset management evaluation; determining at least one evaluation perspective for use in performing the asset management evaluation on the system aspect; 10 determining at least one evaluation viewpoint for use in performing the asset management evaluation on the system aspect; obtaining asset management data regarding the system aspect in 15accordance with the at least one evaluation perspective and the at least one evaluation viewpoint’ can be performed in the human mind. The limitation ‘calculating an asset management rating as a measure of system asset management maturity for the system aspect based on the asset management data, the at least one 20evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric’ is directed to mathematical calculation.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘an analysis system that includes one or more computing entities’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘an analysis system that includes one or more computing entities’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this can generic computer components (MPEP 2106.05(f)). 

As for the limitations recited in claims 2-19, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 20, with the exception of the recitation of the limitation ‘A computer readable memory…a first memory section for storing operational instructions…a second memory section for storing operation instructions…a third memory section for storing operational instructions’, the claims recite mental processes and mathematical calculations. The limitations ‘determining a system aspect of a system for asset management evaluation; determining at least one evaluation perspective for use in performing the asset management evaluation on the system aspect; 10 determining at least one evaluation viewpoint for use in performing the asset management evaluation on the system aspect; obtaining asset management data regarding the system aspect in 15accordance with the at least one evaluation perspective and the at least one evaluation viewpoint’ can be performed in the human mind. The limitation ‘calculating an asset management rating as a measure of system asset management maturity for the system aspect based on the asset management data, the at least one 20evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric’ is directed to mathematical calculation.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘A computer readable memory…a first memory section for storing operational instructions…a second memory section for storing operation instructions…a third memory section for storing operational instructions’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

	Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘A computer readable memory…a first memory section for storing operational instructions…a second memory section for storing operation instructions…a third memory section for storing operational instructions’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this can generic computer components (MPEP 2106.05(f)). 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 discloses a ‘computer readable memory’. The specification in paragraph 0898 discloses the computer readable memory can be any device that stores digital information, which can include transitory propagation of signals in a broadest reasonable interpretation. This subject matter is non-statutory. The Examiner suggests adding non-transitory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyapalle et al. (USPN 20170235622A1).

As per claims 1,20, Boyapalle et al. discloses a method comprises: determining, by an analysis system that includes one or more computing entities (paragraph 0055 – intelligent system configuration management system with information handling system diagnostic platform), a system aspect of a system for asset management evaluation (paragraph 0023 – monitors component devices and systems in contributing and client information handling systems); determining, by the analysis system, at least one evaluation perspective for use in performing the asset management evaluation on the system aspect (paragraph 0023 - monitors performance of component devices and systems in contributing and client information handling systems); determining, by the analysis system, at least one evaluation viewpoint for use in performing the asset management evaluation on the system aspect (paragraph 0023 monitors and stores data relating to usage of component devices and systems); obtaining, by the analysis system, asset management data regarding the system aspect in accordance with the at least one evaluation perspective and the at least one evaluation viewpoint (paragraph 0024 – detection of hardware inventory and software/firmware inventory and performance measure data and further disclosed in paragraph 0160); and calculating, by the analysis system, an asset management rating as a measure of system asset management maturity for the system aspect based on the asset management data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric (paragraphs 0027,0173,0174 – asset management rating is statistical modeling of performance parameter values for sets of information handling systems; paragraphs 0157,0162 – evaluation rating metric is indicating abnormal behavior and confidence values).

As per claim 2, Boyapalle et al. discloses wherein the determining the system aspect comprises: determining at least one system element of the system (paragraph 0023 –component devices and systems in contributing and client information handling systems); determining at least one system criteria of the system (paragraph 0024 – detection of hardware inventory and software/firmware inventory for contributing information handling system, system design); determining at least one system mode of the system (paragraph 0024 - detection of hardware inventory and software/firmware inventory for contributing information handling system and paragraph 0013 – discloses the components); and determining the system aspect based on the at least one system element, the at least one system criteria, and the at least one system mode (paragraph 0023 – monitors component devices and systems in contributing and client information handling systems).

As per claim 3, Boyapalle et al. discloses further comprises: a system element of the at least one system element includes an enterprise identifier, an organization identifier, a division identifier, a department identifier, a group identifier, a sub-group identifier, a device identifier (paragraph 0030 – hard disk drive model), a software identifier, or an internet protocol address identifier; a system criteria of the at least one system criteria being system guidelines, system requirements, system design (paragraph 0024 – detection of hardware inventory and software/firmware inventory for contributing information handling system), system build, or resulting system; and a system mode of the at least one system mode being assets (paragraph 0024 - detection of hardware inventory and software/firmware inventory for contributing information handling system and paragraph 0013 – discloses the components), system functions, or system security.

As per claim 4, Boyapalle et al. discloses wherein the at least one system element includes at least one system asset (paragraph 0024 - detection of hardware inventory and software/firmware inventory for contributing information handling system and paragraph 0013 – discloses the components), and wherein the system mode is an asset mode (paragraph 0030 - paragraph 0024 - detection of hardware inventory and software/firmware inventory for contributing information handling system).

As per claim 5, Boyapalle et al. discloses wherein the at least one system asset includes at least one of: at least one physical asset of the system (paragraph 0024 - detection of hardware inventory and software/firmware inventory for contributing information handling system and paragraphs 0013,0030 – discloses the components), or at least one conceptual asset of the system.

As per claim 6, Boyapalle et al. discloses wherein the at least one system asset includes at least one of: a computing entity (paragraph 0013 – client information handling system), a computing device, a user software application, a system software application (paragraph 0030 – BIOS version), an operating system, a software tool, a network software application, a security software application, a system monitoring software application, a hardware architectural layout, a portion of a hardware architectural layout, a software architectural layout, or a portion of a software architectural layout.

As per claim 8, Boyapalle et al. discloses further comprises: determining, by the analysis system, at least one asset management sub-category of an asset management evaluation category for use in performing the asset management evaluation on the system aspect, wherein the asset management data regarding the system aspect is further in accordance with the at least one asset management sub-category of the asset management evaluation category (paragraph 0024 – detection of hardware inventory and software/firmware inventory for contributing information handling system).

As per claim 9, Boyapalle et al. discloses wherein the at least one asset management sub-category includes at least one of: a hardware inventory sub-category (paragraph 0024 – detection of hardware inventory and software/firmware inventory for contributing information handling system), software inventory sub-category (paragraph 0024 – detection of hardware inventory and software/firmware inventory for contributing information handling system), a data flow maps sub-category, an external system cataloged sub-category, a resource prioritization sub- category, or a security roles sub-category.

As per claim 10, Boyapalle et al. discloses further comprises: an evaluation perspective of the at least one evaluation perspective being an understanding perspective, an implementation perspective, an operation perspective (paragraph 0023 - monitors performance of component devices and systems in contributing and client information handling systems), or a self-analysis perspective; and an evaluation viewpoint of the at least one evaluation viewpoint being a disclosed viewpoint, a discovered viewpoint (paragraph 0023 - monitors performance of component devices and systems in contributing and client information handling systems), or a desired viewpoint .

As per claim 11, Boyapalle et al. discloses further comprises: an evaluation rating metric of the at least one evaluation rating metric being a process rating metric, a policy rating metric (paragraph 0157 – deviation thresholds indicating abnormal behavior), a procedure rating metric, a certification rating, a documentation rating metric, or an automation rating metric.

As per claim 12, Boyapalle et al. discloses wherein the asset management data is based on asset information that indicates at least one of: hardware inventoried (paragraph 0024 – detection of hardware inventory and software/firmware inventory for contributing information handling system), software inventoried (paragraph 0024 – detection of hardware inventory and software/firmware inventory for contributing information handling system), data flow implementation, external systems cataloged, resource prioritization implementation, or implemented security roles.

As per claim 13, Boyapalle et al. discloses wherein the asset information includes at least one of: a list of networking devices, a list of security devices, a list of storage devices, a list of user applications, a list of design tools, a list of networking tools, a list of security tools, a list of servers, a list of user devices, a list of system applications (paragraph 0027 - software application inventory), or a list of verification tools.

As per claim 14, Boyapalle et al. discloses wherein the asset information includes at least one of: vendor information, a serial number, a device description, a model number, a version (paragraph 0030 – BIOS version), a generation, a purchase date, an installation date, or a service date for at least one of: the list of networking devices, the list of security devices, the list of storage devices, the list of user applications, the list of design tools, the list of networking tools, the list of security tools, the list of servers, the list of user devices, the list of system applications (paragraph 0027 - software application inventory), or the list of verification tools.

As per claim 18, Boyapalle et al. discloses further comprises at least one of: determining, by the analysis system, a system criteria deficiency of the system aspect based on the asset management rating and the asset management data; determining, by the analysis system, a system mode deficiency of the system aspect based on the asset management rating and the asset management data; determining, by the analysis system, an evaluation perspective deficiency of the system aspect based on the asset management rating and the asset management data (paragraphs 0023,0027 - monitors performance of component devices and systems in contributing and client information handling systems and indicates abnormal behavior); and determining, by the analysis system, an evaluation viewpoint deficiency of the system aspect based on the asset management rating and the asset management data.

As per claim 19, Boyapalle et al. discloses further comprises: determining, by the analysis system, a deficiency of the system aspect based on the asset management rating and the asset management data (paragraph 0160 – determines abnormal operation performance behavior and paragraph 0162 – determining confidence values on the operational performance issues based on statistical correlation and paragraphs 0027,0173,0174 – statistical modeling of performance parameter values for sets of information handling systems); determining, by the analysis system, whether the deficiency is auto-correctable (paragraph 0164 – generate a corrective action); and when the deficiency is auto-correctable, auto-correcting, by the analysis system, the deficiency (paragraph 0164 – generate a corrective action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle et al. in view of Hopwood et al. (USPN 8819655B1)
As per claim 15, Boyapalle et al. discloses wherein the asset information includes the list of user devices (paragraph 0024 – hardware inventory). 
Boyapalle et al. fails to explicitly state wherein the list of user devices indicates, for each user device in the list of user devices, at least one of: a user ID, a user level, a user role, hardware information, an IP address, software user application information, software device application information, device use data, or maintenance data.
Boyapalle et al. does disclose hardware inventory in paragraph 0024.
Hopwood et al. discloses wherein the list of user devices indicates, for each user device in the list of user devices, at least one of: a user ID, a user level, a user role, hardware information (column 5, lines 8-15 – device type identifiers, make and model identifiers), an IP address, software user application information, software device application information, device use data, or maintenance data.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include hardware identifiers, make and model identifiers of device type of Hopwood et al. in the hardware inventory of Boyapalle et al. A person of ordinary skill in the art would have been motivated to make the modification because hardware information such as device type identifiers, make and model identifiers are asset data with specific device attributes, as disclosed in column 5, lines 8-15.
 
There is no prior art rejection for claims 7,16,17 based on no prior art or combination of prior art found to reject these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113